ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1978-12-19_JUD_01_PO_01_EN.txt. 46

SEPARATE OPINION OF VICE-PRESIDENT
NAGENDRA SINGH

While endorsing the majority decision and voting, therefore, for the
Judgment in this case, I hold that there are certain aspects which need to be
emphasized in the overall interests of administering justice, particularly in
the context of settlement of inter-State disputes in respect of which the
Court has a distinct role to play in the service of the international commu-
nity. These aspects which weigh with me to the extent that they need to be
specially brought out are briefly stated below:

I

The Court has undoubtedly chosen the right path in the adjudication of
the jurisdictional issues arising out of the case when it has given over-riding
priority to the examination of the Greek reservation as duly invoked by
Turkey excluding disputes pertaining to “territorial status” from the juris-
diction of the Court. It is the effectiveness or otherwise of this reservation
which becomes the key pivotal issue in the search for the Court’s juris-
diction because if the General Act of 1928 was ever to be considered as at
all valid, then the Greek reservation would be decisive in its application to
either open or bar access to the Court. On the other hand, if the Act itself
was invalid, it could not obviously provide the necessary basis for the
Court’s jurisdiction. The Court therefore rightly undertook the examina-
tion of the Greek reservation “at once”, i.e., before anything else, and
found that it did effectively bar access to the Court and thus rendered
unnecessary its decision on the General Act as a treaty in force. In the
circumstances, the Court has rightly refrained from pronouncing on the
validity of the General Act of 1928 in this case. In so doing, the Court has
also given no less than two valid reasons for the adoption of the aforesaid
course in paragraph 40 of the Judgment.

While endorsing this approach of the Court in its Judgment, I wish to
add a third reason in its favour. This additional reason is to the effect that
in accordance with the principle of judicial propriety, a court of law is
required to pronounce upon those issues alone which are so directly
involved in the decision-making process as to require detailed scrutiny
followed by a regular judgment from the Court. In short, in the proper
discharge of its judicial function, a court is not required to pronounce on
those aspects of the case which do not call for a decision in the task of
accomplishing the adjudication of the dispute. No tribunal could ever
undertake an exercise in futility. This particular principle of judicial

47
47 AEGEAN SEA (SEP. OP. NAGENDRA SINGH)

propriety needs to be emphasized as it should find a nghtful place in the
Court’s jurisprudence since a tribunal indulging in unnecessary pro-
nouncements, by making them when not legally required to do so, could
easily undermine its judicial character. This would particularly apply in the
context of administering inter-State law wherein the Court’s observations,
despite Article 59 of the Statute, could easily create implications in the
relations between States including even those not before the Court. A
tribunal has to be ever mindful of that aspect.

Il

While the Court has come to the valid finding that the Brussels Commu-
niqué of 31 May 1975 could not actually operate to constitute by itself a
binding agreement creating forthwith an immediate access to the Court,
there can be no doubt that the parties had taken recourse to the said
Communiqué with the definite intention of ultimately taking the dispute to
the Court for a judicial settlement. If the Brussels Communiqué symbol-
ized that intention and clear will of the parties, then it would appear that
the Court would not be transgressing its judicial limits if it were to point to,
though not decree, the obligations which flow from the Communiqué,
namely to move further in the direction of negotiations. A tribunal could
not ever advise parties as to the exercise of a choice “amongst the various
courses” or options available to them as was pointed out in the Haya de la
Torre case UI.C.J. Reports 1951, pp. 78-79). However, the Court could deal
with the relationship of the Communiqué vis-a-vis the parties and their
respective duties to resolve the dispute by peaceful means in accordance
with Article 33 of the United Nations Charter, which obligation remains
unimpaired. If the Court could not, on its own, go so far as to conclude that
the Brussels Communiqué constitutes a legal obligation on both States to
proceed to complete the agreement on the modalities necessary for the
submission of the case to the Court, it could, nevertheless, consistent with
its judicial character, point to the need for further negotiations to be
undertaken by both sides in good faith and in the interests of peaceful
resolution of the dispute. To proceed to pronounce thus far would be
consistent with the basic role of the Court in the international community.
Again, it would be neither inconsistent with its judicial function, nor in
derogation of its judicial character. In this connection, it would be perti-
nent to cite the observations of the Court in the Fisheries Jurisdiction case
(LCJ. Reports 1974, p. 32, para. 74) where the Court said:

“The obligation to negotiate thus flows from the very nature of the
respective rights of the Parties; to direct them to negotiate is therefore
a proper exercise of the judicial function in this case. This also
corresponds to the Principles and provisions of the Charter of the
United Nations concerning peaceful settlement of disputes. As the
Court stated in the North Sea Continental Shelf cases:

48
48 AEGEAN SEA (SEP. OP. NAGENDRA SINGH)

‘.. this obligation merely constitutes a special application of a
principle which underlies all international relations, and which is
moreover recognized in Article 33 of the Charter of the United
Nations as one of the methods for the peaceful settlement of
international disputes’ (I.C./. Reports 1969, p. 47, para. 86).”

There can be no question, therefore, of the incompatibility of negotia-
tions with judicial settlement at ariy stage in the course of the dispute. The
Court, having gone thus far in its Judgment, could have taken the next step
forward by pronouncing on the need of further meaningful negotiations
thereby not only emphasizing the due importance of this particular method
in the peaceful settlement of disputes, but also indicating the path leading
to completion of those necessary details which are still left incomplete in
the Brussels Communiqué of 31 May 1975.

HI

In the international field the paramountcy of the doctrine of consent lies
at the root not only of the law as enacted, but also of the jurisdiction of the
tribunal which administers that law. In the aforesaid context of sover-
eignty of States no international tribunal could afford to overlook today
the fact that the Applicant seeks the protection of law and, refraining from
taking recourse to other means, moves the Court for redress of its grie-
vances and thus acts as a law-abiding member of the community. The
Court has come to the correct conclusion following its decision in the
Norwegian Loans case (I.C.J. Reports 1957) that, since the Greco-Turkish
Treaty of Friendship, Neutrality, Conciliation and Arbitration of 30 Octo-
ber 1930 has not been invoked by the Applicant as a basis of the Court’s
jurisdiction, it does clearly dispense the Court from entering any further
into the question posed by the existence of that Treaty. It would, however,
appear to be still necessary to indicate that the door of the Court is in no
way permanently closed to the Applicant as if leaving him without a
judicial remedy forever. It is noteworthy that both Greece and Turkey have
accepted the aforesaid Treaty of 1930 as a treaty in force which still binds
the parties today. If in future, therefore, the parties were to agree to comply
with the prescribed treaty requirements relating to conciliation, they could
find means of achieving an amicable settlement to the present dispute.

(Signed) NAGENDRA SINGH.

49
